               Case 1:19-cr-00862-VEC Document 225 Filed 10/21/20USDC
                                                                  PageSDNY
                                                                        1 of 2
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
                                        LAW OFFICES OF
                                                                 DOC #:
                                    STEPHEN TURANO               DATE FILED: 10/21/2020
                                            ______

                                           sturano@turanolaw.com



                                                   MEMO ENDORSED
 275 MADISON AVENUE                                                                          60 PARK PLACE
 35TH FLOOR                                                                                        SUITE 703
 NEW YORK, NY 10016                                                                        NEWARK, NJ 07102
        _____                                                                                    ______

 TEL (917) 974-1781                                                                         TEL (973) 648-6777
 FAX (212) 208-2981                                                                         FAX (212) 208-2981
                                                                                                  ______

                                                                                REPLY TO NEW JERSEY OFFICE


                                             October 21, 2020


By ECF
The Honorable Valerie E. Caproni
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007


        Re:      United States v. Velez
                 19 Cr. 862 (VEC)


Dear Judge Caproni:

       As Your Honor is aware, I am counsel to Raimondo Nieves in the above-referenced matter. This
correspondence is to respectfully request that the Court order the Metropolitan Detention Center
Brooklyn (“MDC”) to provide immediate medical attention for Mr. Nieves.

        Mr. Nieves has presented with what the MDC medical records describe as “irregular shaped
erythematous lesions” on his scalp, arms, back, lower abdomen, coccyx, legs and feet since December
21, 2019. He was provided topical ointments and shampoo, but has experienced only slight, temporary
relief. The records indicate that Mr. Nieves should see a dermatologist. He has yet to see one in the ten
months he has had the lesions. In addition to the discomfort he experiences, the skin condition is
especially concerning to Mr. Nieves because he reports a family history for cancer.

        More recently, Mr. Nieves is experiencing shortness of breath, which is exacerbated when he
exercises. The MDC medical staff prescribed an albuterol inhaler for Mr. Nieves’s asthma, but it has
not alleviated his shortness of breath.



                                                    1
            Case 1:19-cr-00862-VEC Document 225 Filed 10/21/20 Page 2 of 2


Valerie E. Caproni, U.S.D.J.
October 21, 2020
Page 2


       Since December 21, 2019, Mr. Nieves has made numerous requests to MDC authorities for
medical attention. While Mr. Nieves has received some treatment by the nursing staff — I do not
believe he has been examined by a physician — the persistence of his symptoms over a sustained period
requires that he be examined by specialists; a dermatologist for his skin conditions and a pulmonologist
and cardiologist for his breathing issues.

        Accordingly, we respectfully request that the Court order MDC to provide full medical testing
and treatment performed by specialists for Mr. Nieves.


                                                           Respectfully submitted,

                                                           /s/ Stephen Turano

                                                           Stephen Turano
                                                           Attorney for Raimundo Nieves



cc: Counsel for the Government (by ECF)



   The Government is ordered to respond to Mr. Nieves's request by no later than Wednesday, November 4,
   2020. The response should include a description of the medical care Mr. Nieves has received while detained
   at the Metropolitan Detention Center Brooklyn and whether he is scheduled to see a dermatologist and a
   pulmonary specialist.
     SO ORDERED.



                                      Date: October 21, 2020
     HON. VALERIE CAPRONI
     UNITED STATES DISTRICT JUDGE




                                                   2
